COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


JAMES LEE GILL
                                                                    MEMORANDUM OPINION *
v.     Record No. 2092-08-3                                             PER CURIAM
                                                                      DECEMBER 16, 2008
A & G COAL CORPORATION AND
 AMERICAN INTERNATIONAL SOUTH
 INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Clarence E. Phillips, on brief), for appellant.

                 (S. Vernon Priddy III; Sarah Y.M. Kirby; Sands Anderson Marks &
                 Miller, P.C., on brief), for appellees.


       James Lee Gill (claimant) appeals a decision of the Workers’ Compensation Commission

finding that he failed to prove his depression was causally related to his compensable March 5,

2007 injury by accident. 1 We have reviewed the record and the commission’s opinion and find

that this appeal is without merit. In reviewing a judgment of the Workers’ Compensation

Commission, we “‘determine whether credible evidence supports the [c]ommission’s finding . . .

and, if such evidence exists, [we] sustain the finding.’” Perry v. Delisle, 46 Va. App. 57, 63-64,

615 S.E.2d 494, 495 (2005) (en banc) (quoting Celanese Fibers Co. v. Johnson, 229 Va. 117,

121, 326 S.E.2d 687, 690 (1985)) (omission in original). We are bound by the commission’s

factual findings supported by credible evidence, despite the fact that there may be evidence to

support a contrary finding. See Watkins v. Halco Eng’g Inc., 225 Va. 97, 101, 300 S.E.2d 761,


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
        Claimant does not challenge the commission’s finding that he is not entitled to
temporary total disability benefits after December 2, 2007. Thus, that finding is not before us.
763 (1983). Because we conclude the commission’s findings are supported by credible

evidence, we affirm. We dispense with oral argument and summarily affirm because the facts

and legal contentions are adequately presented in the materials before the Court and argument

would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                          -2-